
	

113 HRES 613 IH: Commemorating the centennial of Webster University.
U.S. House of Representatives
2014-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 613
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2014
			Mrs. Wagner (for herself and Mr. Clay) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Commemorating the centennial of Webster University.
	
	
		Whereas in 1915, the Sisters of Loretto established Webster University in Saint Louis, Missouri, as
			 one of the first Catholic colleges for women that is located west of the
			 Mississippi River;
		Whereas Webster University has campuses in 8 different countries, introducing people in Europe,
			 Asia, and Africa to United States educational programs, helping to spread
			 United States culture and ideas around the globe, and serving the
			 educational needs of people abroad;
		Whereas in 1974, Webster University became one of the first universities in the United States to
			 operate on a military base;
		Whereas in 2014, Webster University is located on military bases across the country, serving all
			 branches of the military and directly helping more than 7,700 students who
			 are active members of the Armed Forces, veterans, or direct relatives of
			 individuals with military connections;
		Whereas Webster University has been a leader in online education since 1999, and more than 9,000
			 students are taking courses in the Webster University Online Learning
			 Center, a program that provides quality higher education to students who
			 have access to the Internet and are residing anywhere in the world;
		Whereas since 1915, Webster University has conferred more than 184,000 degrees at campuses around
			 the world, including nearly 80,000 degrees in the greater Saint Louis
			 area, demonstrating a local commitment and offering a global education;
		Whereas Webster University has a diverse student body and is routinely lauded by organizations
			 working on diversity issues;
		Whereas Webster University is the alma mater of more than 160,000 proud alumni; and
		Whereas the quality of Webster University as an institution of higher learning is a reflection of
			 the extraordinary caliber of its educational professionals and students:
			 Now, therefore, be it
		
	
		That the House of Representatives recognizes and extends congratulations to the educational
			 professionals, students, and alumni of Webster University for 100 years of
			 excellence in higher education.
		
